Citation Nr: 1206751	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-30 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance under 38 U.S.C.A. § 1114(l).

2.  Entitlement to a higher rate of SMC under 38 U.S.C.A. § 1114(o).

3.  Entitlement to an additional monthly aid and attendance allowance under 
38 U.S.C.A. § 1114(r)(1).

4.  Entitlement to an additional monthly aid and attendance allowance under 
38 U.S.C.A. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a higher level of SMC based on aid and attendance under 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2011).  This denial was issued on the basis that any such award would be based on his bilateral foot disability, already compensated for loss of use of both feet at the (l) rate, such that an award of an aid and attendance allowance under subsection (l) would not entitle the Veteran to a higher rate of SMC under 38 U.S.C.A. § 1114(o).

In making this determination, the RO adjudicated both the issue of entitlement to SMC based on the need for aid and attendance under subsection (l) and the issue of entitlement to a higher rate of SMC under subsection (o), which provides for a higher rate of SMC where the Veteran is entitled to two or more of the rates provided in subsections (l) through (n), provided that no condition is considered twice.  Therefore, as both of these issues were adjudicated as part of the Veteran's claim for entitlement to a higher rate of SMC, the issue has been recharacterized as two issues, as reflected on the title page, and the Board has proper jurisdiction over those issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

Although the Veteran did not expressly claim entitlement to a higher rate of aid and attendance pursuant to 38 U.S.C.A. § 1114(r), the issue of entitlement to a higher rate of aid and attendance is part of the Veteran's appeal and is properly before the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that on a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (entitlement to SMC is not a separate claim, but an issue within claim for an increased disability rating); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (stating that the Board is required to consider all "potentially applicable" provisions of law and regulation). 

In August 2009, the Veteran requested a hearing before a Veteran's Law Judge at his local RO.  However, in December 2009 the Veteran withdrew his hearing request due to the difficulty of traveling with his medical conditions.  As such, his hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e).

The issue of entitlement to a higher level of aid and attendance allowance under 
38 U.S.C.A. § 1114(r)(2), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in need of regular aid and attendance of another person due to his service-connected diabetes mellitus with diabetic neuropathy, diabetic retinopathy, status post anterolateral myocardial infarction, posttraumatic stress disorder (PTSD), and residuals of a crushed left hand with paralysis of the left median ulnar and radial nerves.

2.  The Veteran is entitled to SMC at the rate under subsection (o) of 38 U.S.C.A. 
§ 1114 based on anatomical loss and loss of use of the feet and the need for aid and attendance due to his other service-connected disabilities, exclusive of his anatomical loss and loss of use of the feet.

3.  The Veteran is entitled to an additional monthly allowance of SMC at the rate under subsection (r)(2) of 38 U.S.C.A. § 1114 based on entitlement to the rate under subsection (o) and the need for aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.350, 3.352 (2011). 

2.  The criteria for an award of SMC at the rate at 38 U.S.C.A. § 1114(o) have been met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.350, 3.351, 3.352.

3.  The criteria for an additional monthly allowance of SMC at the rate at 
38 U.S.C.A. § 1114(r)(1) have been met.  38 U.S.C.A. §§ 1114, 5103A, 5107; 
38 C.F.R. §§ 3.350, 3.351, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants entitlement to a higher rate of SMC under 38 U.S.C.A. § 1114(o) and (r)(1) and remands the issue of entitlement to a higher rate of aid and attendance under 38 U.S.C.A. § 1114(r)(2) for further development.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he is entitled to a higher rate of SMC based on the need for aid and attendance.  In an August 2008 rating decision, the RO denied entitlement to SMC based on aid and attendance as the Veteran was already in receipt of SMC for anatomical loss of one foot and loss of use of the other foot.  Therefore, the RO explained, any finding that the Veteran had a need for aid and 


attendance due to his anatomical loss and loss of use of the feet would not entitlement him to SMC at the (o) rate because no condition can be considered twice under that subsection.  At the time of this rating, the Veteran was also in receipt of additional SMC under 38 U.S.C.A. § 1114(p), at rate provided under 
38 U.S.C.A. § 1114(m), on account of the loss of use of both feet with an additional disability of diabetes mellitus with diabetic neuropathy independently rated as totally disabling.  In a January 2012 brief, the Veteran's representative disputed the finding that the Veteran's need for aid and attendance resulted from the loss of use of both feet.  

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Specifically, a Veteran is considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

Determinations regarding the need for aid and attendance must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a); 
see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  See 38 C.F.R. § 3.352(a).  In determining whether the Veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  See id.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Id.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.

38 U.S.C.A. §  1114(o) provides that the Veteran is entitled to SMC at the (o) rate if, as the result of his service-connected disabilities, he has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in subsections (l) through (n), no condition being considered twice.  In Breniser v. Shinseki, 25 Vet. App. 64, 65 (2011), the Court of Appeals for Veterans Claims (Court) held that a claimant cannot establish entitlement to SMC at the (o) rate on the basis that he is in receipt of SMC at the (l) rate for aid and attendance where the need for aid and attendance arises out of another condition for which the Veteran already receives SMC at the (l) through (n) rates.  This is because subsection (o) explicitly prohibits a condition from being considered twice.  Id.  However, if the need for aid and attendance arises from a disability other than that for which the Veteran is already in receipt of specialty monthly compensation, entitlement to SMC at the (o) rate can be established on that basis.  Id. 

Accordingly, here, the Board will determine whether the Veteran is entitled to SMC based on the need for the aid and attendance of another person due to his service-connected conditions, exclusive of his anatomical loss and loss of use of the feet.

VA treatment notes from July 2001 show that the Veteran suffered a loss of consciousness from a hypoglycemic episode due to his diabetes mellitus, with incontinence and tongue-biting.  In November 2002, the Veteran submitted a statement asserting that he cannot drive, clean, undertake home repairs, attend to daily hygiene, participate in his hobbies, read, or watch television due to the loss of sight from diabetic retinopathy.  He further stated that his wife has had to take on more and more duties as his caregiver, as well as all the household tasks and driving.  In February 2003, the Veteran had an initial VA psychiatric assessment of his PTSD.  The examiner assigned a Global Assessment of Functioning (GAF) score of 45, assigned where there are serious symptoms or serious impairment in social or occupational functioning.  In a March 2004 statement, the Veteran asserted that he was totally blind in the right eye, has decreased vision in the left eye, is a severely brittle diabetic, has motion problems with his left hand, and recently suffered a heart attack.  VA treatment records dated from May 2008 show that his diabetes mellitus and cardiomyopathy were characterized as severe.  

While the preceding statements and records date from outside of the appellate period, the records indicate that the Veteran's disabilities have only become increasingly severe such that this evidence is nevertheless relevant to a determination of whether the Veteran presently requires the aid and attendance of another person.

In June 2008, the Veteran was provided with a VA examination pursuant to his present claim.  The examiner noted that the Veteran has had severe diabetes for over 20 years and has been on an insulin pump since 2005.  The Veteran was in a motor vehicle accident in 2005 when he suffered a myocardial infarction while driving.  This resulted in the damage to his lower extremities.  The examiner noted that the Veteran needs partial help with dressing, undressing, showering, and bathing, and that his wife also cooks his meals and prepares his medications.  He cannot drive, and was hospitalized for two months in 2005.  The report does not indicate whether the assistance required and limitations described would apply but for his lower extremity disabilities.  Similarly, the Veteran was found to not be capable of protecting himself from fall, fire, flooding, hijacks, or the dangers of the daily environment.  The list of medications provided is extensive.  Examination confirmed diabetic retinopathy with right eye blindness.

The examiner provided diagnoses of severe diabetes mellitus with multiple complications and an insulin pump, severe diabetic neuropathy in all extremities, arteriosclerotic heart disease and congestive cardiomyopathy, right eye blindness, PTSD, and loss of use of both feet.  Aid and attendance was recommended. 

The Veteran is competent to describe the physical limitations caused by his service-connected disabilities.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  As his statements are facially plausible and corroborated by the medical evidence of record, the Board finds that they are credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In light of the extent of the severity of the 


Veteran's other service-connected disabilities, as described by both the medical records and his own statements, and resolving any doubt in favor of the Veteran, the Board finds that the opinion of the VA examiner cannot be limited to the effects of anatomical loss and loss of use of the feet.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Therefore, entitlement to an aid and attendance allowance is established.  In particular, the Veteran's November 2002 statement describing his limitations and need for assistance due to his right eye blindness establish a basis for the need for aid and attendance that is independent from his loss of use of the feet.  Similarly, the severity of his diabetes, including occasional instances of loss of consciousness due to hypoglycemia, and the severity of his cardiomyopathy, resulting in a heart attack that caused a motor vehicle accident, shows that he is in regular need of the personal assistance of others, as he cannot be left without regular observation. 

As the Veteran is entitled to SMC based on the need for the aid and attendance of another person due to service-connected disabilities other than his anatomical loss and loss of use of the feet, he is entitled to SMC at the (o) rate.  See Breniser, 25 Vet. App. at 65.  Furthermore, 38 U.S.C.A. § 1114(r)(1) provides that any Veteran otherwise entitled to compensation under subsection (o) who is in need of regular aid and attendance shall receive SMC for aid and attendance at the (r)(1) rate.  
38 C.F.R. § 3.350(h)(1) provides that this subsection is applicable whether or not the need for regular aid and attendance was a partial basis for entitlement to the maximum rate under subsection (o).  Therefore, as the Veteran is entitled to compensation under subsection (o) and has been determined to be in need of regular aid and attendance, he is entitled to the higher level of aid and attendance allowance under subsection (r)(1). 


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance due to his service-connected diabetes mellitus with diabetic neuropathy, diabetic retinopathy, status post anterolateral myocardial infarction, posttraumatic stress disorder, and residuals of a crushed left hand with paralysis of the left median ulnar and radial nerves is granted.

Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(o) is granted.

Entitlement to additional special monthly compensation based upon the need for a regular aid and attendance allowance under 38 U.S.C.A. § 1114(r)(1) is granted.


REMAND

Unfortunately, the remaining issue of entitlement to a higher level of aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2) must be remanded.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

38 U.S.C.A. § 1114(r)(2) provides for a higher aid and attendance allowance than the (r)(1) rate where the Veteran (1) is in need of a higher level of care, and (2) in the absence of this care, would require hospitalization, nursing home care, or other residential institutional care.  The need for a higher level of care is defined as need for personal health-care services provided on a daily basis in the Veteran's home by a (1) person who is licensed to provide such services or (2) who provides such services under the regular supervision of a licensed health-care professional.  Id.  The existence of the need for such care shall be determined by a VA physician or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician.

As noted above, a VA examination was conducted in June 2008, but the examiner did not address the question of whether the Veteran was in need of a higher level of care as defined by the statute.  Furthermore, review of the record shows that the Veteran's complete VA treatment records and private treatment records are not present in the claims folder.  

Review of the record, including the records submitted by the Social Security Administration, shows that the complete records of the Veteran's private medical treatment are not present in the claims folder.  See March 2008 list of providers, September 2001 private physician statement, March 2001 private physician statement.  An effort should be made to obtain these records should be obtained on remand.  See 38 U.S.C.A. §  5103A(b); 38 C.F.R. § 3.159(c)(1).

In May 2008, the Veteran's representative submitted additional VA treatment records dated from January 2008 to April 2008.  The most recent VA treatment records associated with the claims folder prior to this submission where dated from February 2003.  Furthermore, the new records were from the VA Outpatient Clinic in Daytona Beach, Florida, which is part of the VA Medical Center in Orlando, Florida, and the Veteran's previous VA treatment records were from the VA Medical Center in Gainesville, Florida.  Therefore, an effort should be made to obtain any additional VA treatment records for the Veteran, dated since February 2003.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Gainesville, Florida, and the VA Medical Center in Orlando, Florida, to include the Outpatient Clinic in Daytona Beach, dated since February 2003.

2.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for any additional medical records that he would like VA to obtain.  Of particular interest are any private treatment records from Dr. Bianco, Dr. Seide, and Dr. Das.

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

3.  Then, schedule the Veteran for an appropriate VA examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.  

The examiner should provide an opinion as to whether (a) his service-connected disabilities, either alone or in the aggregate, necessitate daily personal health-care services provided by either (i) a person who is licensed to provide such services or (ii) who provides such services under the regular supervision of a licensed health-care professional, and (b) if, in the absence of this care, the Veteran would require hospitalization, nursing home care, or other residential institutional care.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If entitlement to a higher rate of special monthly compensation due to the need for a higher aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2) is denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


